FILED
                                                                       Oct 10 2018, 8:57 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Carlos I. Carrillo                                          Curtis T. Hill, Jr.
Greenwood, Indiana                                          Attorney General of Indiana

                                                            David E. Corey
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: T.T. and                                  October 10, 2018
M.M., Children in Need of                                   Court of Appeals Case No.
Services:                                                   18A-JC-1216
                                                            Appeal from the Tippecanoe
C.Y. (Mother),                                              Superior Court
Appellant-Respondent,                                       The Honorable Faith A. Graham,
                                                            Judge
        v.                                                  The Honorable Tricia L.
                                                            Thompson, Magistrate
The Indiana Department of                                   Trial Court Cause Nos.
Child Services,                                             79D03-1708-JC-207
                                                            79D03-1708-JC-209
Appellee-Petitioner.



Bradford, Judge.

Court of Appeals of Indiana | Opinion 18A-JC-1216 | October 10, 2018                           Page 1 of 5
                                            Case Summary
[1]   C.Y. (“Mother”) appeals from the juvenile court’s determination that T.T. and

      M.M. (collectively, “the Children”) are children in need of services (“CHINS”).

      Mother contends that the juvenile court erred in denying her motion to dismiss

      the CHINS petitions filed by the Indiana Department of Child Services

      (“DCS”), which motion was made on the ground that the factfinding hearing

      was not completed within the statutorily-mandated timeframe. Because we

      agree, we reverse the judgment of the juvenile court and remand with

      instructions to dismiss the CHINS petitions without prejudice. 1



                             Facts and Procedural History
[2]   DCS became involved with the Children after receiving reports that Mother had

      been arrested following a domestic disturbance involving M.M.’s father. On

      August 17, 2017, DCS filed petitions alleging the Children to be CHINS. The

      juvenile court began a factfinding hearing on October 6, 2017. After the parties

      waived the initial sixty-day time limitation set forth in Indiana Code section 31-

      34-11-1(a) and consented to an additional sixty days to complete the hearing,

      the factfinding hearing was continued to November 7, 2017. On November 7,




      1
        Mother raises numerous alternative contentions, however, because we find her contention relating to the
      denial of her motion to dismiss to be dispositive, we need not consider these alternative contentions.

      Court of Appeals of Indiana | Opinion 18A-JC-1216 | October 10, 2018                             Page 2 of 5
      2017, the factfinding hearing was continued at DCS’s request. The juvenile

      court rescheduled the factfinding hearing for January 3, 2018.


[3]   At the start of the January 3, 2018 hearing, Mother moved to dismiss the

      proceedings, arguing that the factfinding hearing had not been completed

      within the statutorily-mandated time following the filing of the CHINS

      petitions. The juvenile court denied Mother’s motion to dismiss and completed

      the factfinding hearing. On March 7, 2018, the juvenile court found the

      Children to be CHINS. On April 13, 2018, the juvenile court entered a

      dispositional order and parental participation decree for M.M. and dismissed

      T.T.’s case.



                                  Discussion and Decision
[4]   Mother contends that the juvenile court erred in denying her motion to dismiss

      pursuant to Indiana Code section 31-34-11-1, which provides, in relevant part,

      as follows:


              (a) Except as provided in subsection (b), unless the allegations of
              a petition have been admitted, the juvenile court shall complete a
              factfinding hearing not more than sixty (60) days after a petition
              alleging that a child is a child in need of services is filed in
              accordance with IC 31-34-9.
              (b) The juvenile court may extend the time to complete a
              factfinding hearing, as described in subsection (a), for an
              additional sixty (60) days if all parties in the action consent to the
              additional time.
                                                ****



      Court of Appeals of Indiana | Opinion 18A-JC-1216 | October 10, 2018             Page 3 of 5
              (d) If the factfinding hearing is not held within the time set forth
              in subsection (a) or (b), upon a motion with the court, the court
              shall dismiss the case without prejudice.


      (Emphasis added). We recently interpreted this statute, concluding “there is no

      longer any reason to believe that the General Assembly intends [the statute] to

      mean anything other than what its clear language indicates, i.e., that a

      factfinding hearing shall be completed within” the statutorily-mandated

      timeframe and failure to do so “is grounds for dismissal.” Matter of J.R., 98

      N.E.3d 652, 655 (Ind. Ct. App. 2018) (emphases in original). We further

      concluded that “if we were to allow the deadline to be ignored here, trial courts

      could habitually set these matters outside the time frame and there would be no

      consequence whatsoever.” Id.


[5]   The parties agree that the 120-day deadline for concluding the factfinding

      hearing was December 17, 2017. DCS argues, however, that dismissal was not

      necessary because (1) it did not believe that Indiana Code section 31-34-11-1

      created “a hard and fast deadline” and (2) Mother waived her objection by

      agreeing to the continuance. Tr. Vol. II p. 68. Contrary to DCS’s argument,

      we believe that the General Assembly clearly intends for the timeframe set forth

      in Indiana Code section 31-34-11-1 to be a certain deadline. Further, while

      subsection (a) provides that the parties may waive the initial 60-day deadline by

      agreeing to a continuance, subsection (b) does not include any such provision.

      This lack of allowance for an additional extension of time indicates that the

      General Assembly intends to require that a factfinding hearing must be


      Court of Appeals of Indiana | Opinion 18A-JC-1216 | October 10, 2018           Page 4 of 5
      completed within 120 days of the filing of a CHINS petition regardless of any

      act or agreements of the parties. To allow the parties to agree to dates beyond

      the maximum 120-day limit would thwart the legislative purpose of timely

      rehabilitation and reunification of families that are subject to CHINS

      proceedings. Consequently, we reverse the judgment of the juvenile court and

      remand with instructions to dismiss the CHINS petitions without prejudice. 2


[6]   We reverse the judgment of the juvenile court and remand with instructions.


      Bailey, J., and Mathias, J., concur.




      2
         Should DCS refile, it “would not be able to rely solely on the evidence that was admitted at the original
      CHINS factfinding; it would have to also submit new evidence” regarding the current conditions. See Matter
      of J.R., 98 N.E.3d at 655 (internal quotation omitted). It seems unlikely that DCS would do so, however,
      given that DCS sought to dismiss the CHINS proceedings for T.T. and DCS Family Case Manager Kourtney
      Wheeler admitted during the dispositional hearing that she no longer had any concerns about M.M.’s safety
      and believed that M.M. should be returned to Mother’s care.

      Court of Appeals of Indiana | Opinion 18A-JC-1216 | October 10, 2018                             Page 5 of 5